DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claim 20, in the paper of 1/27/2022, is acknowledged.  Applicants' arguments filed on 1/27/2022, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Claims 20, 22, 26-31 are still at issue and are present for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen LeCuyer on 1/31/2022.
The application has been amended as follows: 
Cancel claim 26.

Allowable Subject Matter
Claims 20, 22, 27-31 are allowed.
Reasons for Allowance
The prior art does not teach or suggest a method for identifying binding targets of an RNA binding polypeptide in a transcriptome of a cell, the method comprising (a) contacting the transcriptome with a fusion polypeptide, the fusion polypeptide comprising the RNA binding polypeptide or an active RNA binding fragment thereof operably linked to a catalytic domain of an RNA-editing enzyme, wherein the fusion polypeptide is active for binding and editing RNA; (b) editing the transcriptome with the fusion polypeptide; and (c) detecting novel RNA editing events in the transcriptome, wherein the novel RNA editing events correspond to the binding targets of the RNA binding polypeptide in the transcriptome, wherein the RNA-editing enzyme is Adenosine Deaminase Acting on RNA 2 (ADAR2) of SEQ ID NO: 4 with a E488Q, a V493A, and/or a T490A mutation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
1/31/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652